He thought that the executors took, under the will, a mere leasing power, which did not require the presence in them of the legal estate. His conclusion, therefore, was that the grandchildren took a present legal estate which might be sold under judgment and execution, and hence that the plaintiff was entitled to recover. His opinion also was, that the limitation over was upon an indefinite failure of issue, and therefore that the grandchildren took by the provisions of the will an estate tail, which was converted by the statute abolishing entails into a fee simple.
THE COURT, without passing upon the limitation over, affirmed the judgment, upon the ground that the executors took, by implication of law, the present legal estate in the premises. The grandchildren of the testator, they held, took no immediate legal estate which could pass by sale under the judgment and execution.
Judgment affirmed.¹